 

Exhibit 10.3

 

FORM OF INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT is made this [    ] day of [            ] (the
“Agreement”) by and between Lordstown Motors Corp., a Delaware corporation (the
“Company”), and [                    ] (“Indemnitee”).

 

WHEREAS, the Company believes that in order to attract and retain highly
competent persons to serve as directors or in other capacities, including as
officers, it must provide such persons with adequate protection through
indemnification against the risks of claims and actions against them arising out
of their services to and activities on behalf of the Company;

 

WHEREAS, the Company desires and has requested Indemnitee to serve as a director
or officer and may also desire and request the Indemnitee to serve in the future
in another Position (as hereinafter defined) at an Affiliated Entity (as
hereinafter defined);

 

WHEREAS, in order to induce the Indemnitee to serve as a director or officer of
the Company or in another Position at an Affiliated Entity, the Company is
willing to grant the Indemnitee the indemnification provided for herein.
Indemnitee is willing to so serve on the basis that such indemnification be
provided. The indemnification provided herein is a supplement to and in
furtherance of any rights granted under the Company’s and any applicable
Affiliated Entity’s certificate of incorporation and bylaws and shall not be
deemed to be a substitute therefor nor to diminish or abrogate any rights of
Indemnitee thereunder.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1. Definitions. For purposes of this Agreement:

 

(a) “Change of Control” means, and shall be deemed to have occurred if, on or
after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries acting
in such capacity, or (B) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 20% of the total voting power
represented by the Company’s then outstanding Voting Securities (as hereinafter
defined) , (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the board of directors of the Company
(the “Board”) and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at
least two-thirds ( 2⁄3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) more than 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of its assets, or (v) the Company
shall file or have filed against it, and such filing shall not be dismissed, any
bankruptcy, insolvency or dissolution proceedings, or a trustee, administrator
or creditors committee shall be appointed to manage or supervise the affairs of
the Company; provided that the beneficial ownership by Stephen Burns of those
shares of common stock beneficially owned by him as of October [23], 2020 (as
increased solely by any shares issued to Stephen Burns as part of a bona fide
employee benefit plan) shall not be deemed a Change of Control hereunder.

 



 

 

 

(b) “Expenses” shall include all out of pocket fees, costs and expenses,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred if Indemnitee is
involved in any manner (including, without limitation, as a party or a witness)
in any Proceeding (as hereinafter defined) and the fees and costs incurred in
seeking to enforce, interpret or construe an indemnification, reimbursement or
payment right under this Agreement, the Company’s or any Affiliated Entity’s
certificate of incorporation or bylaws, any other agreement to which Indemnitee
and the Company or any Affiliated Entity is party, any vote of stockholders or
directors of the Company or any of its Affiliated Entities, the Delaware General
Corporation Law (the “DGCL”), any other applicable law or any liability
insurance policy or in connection with a determination contemplated by Section 5
of this Agreement.

 

(c) “Position” is (i) service as a director, officer, partner, trustee,
fiduciary, manager or employee of the Company or of any other corporation,
limited liability company, public limited company, partnership, joint venture,
trust, employee benefit plan, fund or other enterprise as to which the Company
beneficially owns, directly or indirectly, at least a majority of the voting
power of equity or membership interests, or in the case of employee benefit
plans, is sponsored or maintained by the Company or one of the foregoing (any of
the foregoing, an “Affiliated Entity”) or (ii) service at the request of the
Company as a director, officer, partner, trustee, fiduciary, manager or employee
of a corporation, limited liability company, public limited company,
partnership, joint venture, trust, employee benefit plan, fund or other
enterprise which is not an Affiliated Entity (an “Unaffiliated Entity”),
provided, however, that such request for service has been approved in writing by
the Board or a committee thereof or by the Chairman of the Board or the Chief
Executive Officer of the Company.

 

(d) “Proceeding” shall mean any civil, criminal, administrative or investigative
action, suit, proceeding or procedure in which the Indemnitee is involved in any
manner by reason of the fact of the Indemnitee’s Position or Positions,
including, without limitation, as a party or a witness.

 

(e) “Undertaking” shall mean an undertaking by Indemnitee to repay Expenses if
it shall ultimately be determined by a court of competent jurisdiction from
which no appeal can be taken that Indemnitee is not entitled to be indemnified
by the Company.

 

(f) “Voting Securities” means any securities of the Company that vote generally
in the election of directors.

 

Section 2. Indemnification — General. The Company shall indemnify, subject to
the terms of this Agreement, Indemnitee against all judgments, awards, fines,
ERISA excise taxes, penalties, amounts paid in settlement, liabilities and
losses and shall pay or reimburse all Expenses incurred by Indemnitee, subject
to the terms of this Agreement, to the fullest extent permitted by Delaware law
in effect on the date hereof or as amended to increase the scope of permitted
indemnification, if Indemnitee is involved in any manner (including, without
limitation, as a party or a witness) in any Proceeding by reason of the fact of
Indemnitee’s Position or Positions, including, without limitation, any
Proceeding by or in the right of the Company to procure a judgment in its favor,
but excluding any Proceeding initiated by Indemnitee other than (a) Proceedings
initiated by Indemnitee which are consented to in advance in writing by the
majority vote of the directors of the Company (excluding any directors who are
parties to the Proceeding, even though less than a quorum; or if there are no
such directors, or if such directors so direct, by independent legal counsel in
a written opinion) and (b) counterclaims made by Indemnitee in a Proceeding
which directly respond to and negate the affirmative claim made against
Indemnitee in such Proceeding. In the event Indemnitee incurs Expenses or
settles a Proceeding under circumstances in which the Company would have an
obligation to indemnify Indemnitee for the Expenses or settlement amount, the
Company may discharge its indemnification obligation by making payments on
behalf of Indemnitee directly to the parties to whom such Expenses or settlement
amounts are owed by Indemnitee. Notwithstanding the foregoing, the Company will
also, to the fullest extent permitted by Delaware law in effect on the date
hereof or as amended to increase the scope of permitted indemnification,
indemnify, reimburse and pay Indemnitee for Expenses incurred in seeking to
enforce, interpret or construe an indemnification, reimbursement or payment
right under this Agreement, the Company’s certificate of incorporation or bylaws
or similar organizational documents of any Affiliated Entity, any other
agreement to which Indemnitee and the Company or any of its Affiliated Entities
are party, any vote of stockholders or directors of the Company or any of its
Affiliated Entities, the DGCL or other corporate or entity law governing any
Affiliated Entities, any other applicable law relating to the Positions or any
liability insurance policy.

 



-2-

 

 

Section 3. Expenses. Upon receipt by the Company of an Undertaking by
Indemnitee, the Company shall pay or reimburse Expenses incurred by Indemnitee
in connection with a Proceeding, any action or proceeding contemplated by the
last sentence of Section 2 of this Agreement and any determination contemplated
by Section 5 of this Agreement, in each case in advance of its final
disposition. The Company shall not impose other conditions to advancement and
shall not seek or agree to any order that would prohibit Indemnitee from
enforcing such right to advancement. Such payment shall be made within
thirty (30) days after the receipt by the Company of a written request from
Indemnitee requesting reimbursement or payment of such Expenses. Such request
shall reasonably evidence the Expenses incurred by Indemnitee. The burden of
proving that the Company is not liable for reimbursement or payment of Expenses
shall be on the Company.

 

Section 4. Limitations. The Company shall not indemnify Indemnitee (a) if such
indemnification or payment would be prohibited under any applicable laws, rules
or regulations, (b) for an accounting of profits arising from the purchase and
sale by the Indemnitee of securities under Section 16(b) of the Exchange Act, or
(c) for violations of federal or state insider trading laws, unless, in each
such case, Indemnitee has been successful on the merits, received the Company’s
written consent prior to incurring an Expense or, after receiving the Company’s
written consent to incurring the cost of settlement, settled the Proceeding.
This Section 4 shall not limit the Company’s obligation to advance Expenses to
Indemnitee pursuant to Section 3 of this Agreement.

 

Section 5. Standard of Conduct. No claim for indemnification shall be paid by
the Company unless it has been determined that Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his or her conduct was unlawful,
which is the standard of conduct set forth in Section 145 of the DGCL (as such,
the “Standard of Conduct”, with such Standard of Conduct to be automatically
revised to conform to any successor provision of the DGCL that is more favorable
to Indemnitee) except that no indemnification shall be made with respect to any
Proceeding by or in right of the Company as to which the Indemnitee shall have
been adjudged to be liable to the Company, except as determined by the court or
other tribunal adjudicating the Proceeding. Unless (a) a Change of Control has
occurred or (b) ordered by a court or other tribunal, such determinations of
whether the Standard of Conduct has been satisfied shall be made by (i) a
majority vote of the directors of the Company who are not parties to the
Proceeding, even though less than a quorum, or (ii) by a committee of such
directors designated by a majority vote of such directors, even though less than
a quorum, or (iii) if there are no such directors, or if such directors so
direct, by independent legal counsel in a written opinion, or (iv) by
stockholders of the Company. If a Change of Control has occurred, such
determination of whether the Standard of Conduct has been satisfied shall be
made by independent legal counsel in a written opinion to the Company and
Indemnitee. Such independent legal counsel shall be selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably conditioned,
withheld or delayed). The Company shall pay the fees and expenses of the
independent legal counsel and indemnify the independent legal counsel against
any and all expenses (including attorneys’ fees), claims, liabilities and
damages arising out of or relating to its engagement and shall indemnify,
reimburse and pay Indemnitee for Expenses incurred in connection with such
determination. Indemnitee shall be deemed to have met the Standard of Conduct if
the determination is not made by the Company within sixty days of receipt by the
General Counsel of a written request by Indemnitee for indemnity. If the
Indemnitee has been determined not to have met the Standard of Conduct,
Indemnitee may commence litigation in any court in the State of Delaware having
subject matter jurisdiction thereof and in which venue is proper seeking an
initial de novo determination by the court or challenging any such determination
or any aspect thereof, including the legal or factual bases therefor, and the
Company hereby consents to service of process and agrees to appear in any such
proceeding. Any determination under this Section 5 otherwise shall be conclusive
and binding on the Company and Indemnitee. In no event shall a determination be
a prerequisite to or affect the Company’s obligation to advance Expenses to
Indemnitee pursuant to Section 3 of this Agreement.

 

Section 6. Contribution. If the full indemnification and payment or
reimbursement of Expenses provided by this Agreement may not be paid to
Indemnitee because it has been finally adjudicated that such indemnification or
payment or reimbursement of Expenses incurred by Indemnitee is prohibited by
Delaware or other law, or if it has been determined as provided above that the
Standard of Conduct has not been met, and if and to the extent that Indemnitee
is not entitled to coverage under the Company’s directors and officers liability
insurance policy, then in respect of any such actual or threatened Proceeding in
which the Company or an Affiliated Entity is jointly liable with Indemnitee (or
would be if joined in such Proceeding), as determined:

 



-3-

 

 

(a) if no Change of Control has occurred, by (i) majority vote of the directors
of the Company who are not parties to the Proceeding, even though less than a
quorum, or (ii) by a committee of such directors designated by a majority vote
of such directors, even though less than a quorum, or (iii) if there are no such
directors, or if such directors so direct, by independent legal counsel in a
written opinion, or (iv) by stockholders of the Company, or

 

(b) if a Change of Control has occurred, by independent legal counsel in a
written opinion to the Company and Indemnitee (such independent legal counsel to
be selected by Indemnitee and approved by the Company (which approval shall not
be unreasonably withheld or delayed)), the Company shall contribute to the
amount of loss, liability or Expenses incurred by Indemnitee in such proportion
as appropriate to reflect (i) the relative benefits received by the Company and
any Affiliated Entity on the one hand and Indemnitee on the other hand from the
transaction from which such Proceeding arose and (ii) the relative fault of the
Company, any Affiliated Entity or Unaffiliated Entity, including other persons
indemnified by the Company, on the one hand, and Indemnitee, on the other hand,
in connection with the events which resulted in such Proceeding, as well as any
other relevant equitable considerations. The relative fault of the Company, any
Affiliated Entity or Unaffiliated Entity, including other persons indemnified by
the Company, on the one hand, and of Indemnitee, on the other hand, shall be
determined by reference to, among other things, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent the
circumstances resulting in such Proceeding. The Company acknowledges that it
would not be just and equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation or any other method of allocation which does
not take into account the foregoing equitable considerations.

 

Section 7. Defense of Claim. If any Proceeding asserted or commenced against
Indemnitee is also asserted or commenced against the Company or an Affiliated
Entity, the Company or the Affiliated Entity shall be entitled, except as
otherwise provided herein below, to assume the defense thereof. After notice
from the Company or any Affiliated Entity to Indemnitee of its election to
assume the defense of any such Proceeding, Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the Expenses of such
counsel incurred after notice from the Company or any Affiliated Entity to
Indemnitee of its assumption of the defense thereof shall be at the expense of
Indemnitee and the Company shall not be obligated to Indemnitee under this
Agreement for any Expenses subsequently incurred by Indemnitee in connection
therewith other than reasonable costs of investigation and reasonable travel and
lodging expenses arising out of Indemnitee’s participation in the defense of
such Proceeding, unless (a) otherwise notified by the Company, (b) Indemnitee’s
counsel shall have reasonably concluded and so notified the Company that there
is a conflict of interest between the Company or any Affiliated Entity and
Indemnitee in the conduct of defense of such Proceeding, or (c) the Company or
any Affiliated Entity shall not in fact have employed counsel to assume the
defense of such Proceeding, in any of which cases the Expenses of Indemnitee in
such Proceeding shall be reimbursed or paid by the Company. The Company or any
Affiliated Entity shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company by its stockholders or as to which
Indemnitee’s counsel shall have made the conclusion set forth in clause (b) of
the preceding sentence of this Section 7.

 

Section 8. Settlement. The Company will not, without the prior written consent
of the Indemnitee, which may be provided or withheld in Indemnitee’s sole
discretion, effect any settlement of any Proceeding against Indemnitee unless
such settlement solely involves the payment of money by persons other than
Indemnitee and includes an unconditional release of Indemnitee from all
liability arising from or relating to any matters that are the subject of such
Proceeding. The Company shall not be obligated to indemnify Indemnitee against
amounts paid in settlement of a Proceeding against Indemnitee if such settlement
is effected by Indemnitee without the Company’s prior written consent, which
shall not be unreasonably withheld.

 

Section 9. Duration of Agreement. This Agreement will be considered to be in
effect on the first day of the Indemnitee’s Position or Positions, even if such
date occurs prior to the date of this Agreement, and will continue for so long
as Indemnitee may be subject to any possible Proceeding by reason of the fact of
Indemnitee’s Position or Positions, whether or not Indemnitee ceases to hold
such Position or Positions.

 



-4-

 

 

Section 10. Confidentiality. Except as required by law or as otherwise becomes
public (other than in violation of this Agreement) or as communicated to
Indemnitee’s counsel or to Indemnitee’s or the Company’s insurer, in seeking
indemnification or reimbursement or payment of Expenses hereunder, Indemnitee
agrees to keep confidential any information that arises in connection with this
Agreement, including but not limited to, claims for indemnification or payment
or reimbursement of Expenses, amounts paid or payable under this Agreement and
any communications between the Indemnitee and the Company.

 

Section 11. Applicability to Other Indemnification Provisions. This Agreement is
entered into pursuant to Section 145(f) of the DGCL and to the fullest extent
permitted by law shall be in addition to indemnification and reimbursement or
payment of Expenses provided by the DGCL. To the fullest extent permitted by
law, the Company shall apply this Agreement in considering requests for
indemnification or reimbursement or payment of Expenses under its certificate of
incorporation, bylaws, or any other agreement or undertaking of the Company or
similar constituent documents of an Affiliated Entity that provides rights to
indemnification or reimbursement or payment of Expenses.

 

Section 12. No Duplication of Payments. The Company shall indemnify and pay or
reimburse Expenses of the Indemnitee in accordance with the provisions of this
Agreement, provided, however, that the Company shall not be liable under this
Agreement to make any payment under this Agreement to the extent that Indemnitee
(a) is otherwise entitled to receive reimbursement or payment of amounts
otherwise payable hereunder from an Unaffiliated Entity (including insurance
maintained by an Unaffiliated Entity) as a result of Indemnitee’s Position or
Positions at or with respect to an Unaffiliated Entity, (b) receives payment or
reimbursement under an insurance policy maintained by the Company or by or out
of a fund created by the Company and under the control of a trustee or
otherwise, or (c) receives payment from other sources provided by the Company.
If Indemnitee has a right of recovery from an Unaffiliated Entity (including
insurance maintained by an Unaffiliated Entity), Indemnitee shall take all
actions reasonably necessary to recover payment (or insurance) from such
Unaffiliated Entity before seeking payment from the Company under this
Agreement, including initiating a civil, criminal, administrative or
investigation action, suit, proceeding or procedure; provided, however, that to
the extent recovery of such payment requires meeting a prior deductible or other
financial outlay, such payment or financial outlay shall be deemed to be an
Expense hereunder.

 

Section 13. Insurance. The Company shall purchase and maintain a policy or
policies of insurance with reputable insurance companies with A.M. Best ratings
of “A” or better, providing Indemnitee with coverage for any liability asserted
against, and incurred by, Indemnitee or on Indemnitee’s behalf by reason of the
fact of Indemnitee’s Position or Positions, whether or not the Company would
have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement. Such insurance policies shall have coverage terms
and policy limits that are reasonable in scope and amount, as determined by the
Company in its reasonable discretion. Notwithstanding the foregoing, the Company
shall have no obligation to obtain or maintain such insurance if the Company
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionate to the amount of the
coverage provided, if the coverage provided by such insurance is limited by
exclusions so as to provide an insufficient benefit, or if the Company otherwise
determines in good faith that obtaining or maintaining such insurance is not in
the best interests of the Company. At the time the Company receives from
Indemnitee any notice of the commencement of an action, suit or proceeding, the
Company shall give prompt notice of the commencement of such action, suit or
proceeding to the insurers in accordance with the procedures set forth in the
policy. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policy. The
Company agrees that if there is a change in control of the Company, the Company
shall maintain (or cause to be maintained) for the benefit of Indemnitee, the
same policy or policies of insurance maintained in accordance with this Section
13 immediately prior to such change in control for a period of six years after
the change in control or the termination of this Agreement in accordance with
Section 9, whichever is later.

 

Section 14. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee under any insurance policy held by the Company or an
Affiliated Entity or otherwise. Indemnitee shall execute all documents
reasonably required and shall do everything reasonably necessary to secure such
rights, including the execution of such documents necessary to enable the
Company to effectively bring suit to enforce such rights.

 



-5-

 

 

Section 15. Notice by Indemnitee. Indemnitee shall promptly notify the Company
in writing in accordance with Section 21 of this Agreement upon the earlier of
(a) becoming aware of a Proceeding where indemnity or reimbursement or payment
of Expenses may be sought or (b) receiving or being served with any summons,
citation, subpoena, complaint, indictment, information, inquiry or other
document relating to any Proceeding which may be subject to indemnification or
reimbursement or payment of Expenses covered hereunder. As a condition to
indemnification or reimbursement or payment of Expenses, any demand for payment
by Indemnitee hereunder shall be in writing. The failure to promptly notify the
Company of the commencement of the action, suit or proceeding, or of
Indemnitee’s request for indemnification, will not relieve the Company from any
liability that it may have to Indemnitee hereunder, except to the extent the
Company is actually and materially prejudiced in its defense of such action,
suit or proceeding as a result of such failure.

 

Section 16. Severability. If any provision of this Agreement shall be held to be
invalid, inoperative or unenforceable as applied to any particular Proceeding or
in any particular jurisdiction, for any reason, such circumstances shall not
have the effect of rendering the provision in question invalid, inoperative or
unenforceable in any other distinguishable Proceeding or jurisdiction, or of
rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to any extent whatsoever. The invalidity,
inoperability or unenforceability of any one or more phrases, sentences, clauses
or sections contained in this Agreement shall not affect any other remaining
part of this Agreement.

 

Section 17. Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of, Indemnitee and Indemnitee’s heirs, personal representatives,
executors and administrators and upon the Company and its successors and
assigns.

 

Section 18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

 

Section 19. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 20. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

Section 21. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand, on the date delivered, (b) mailed by certified or
registered mail, with postage prepaid, on the third business day after the date
on which it is mailed or (c) sent by guaranteed overnight courier service, with
postage prepaid, on the business day after the date on which it is sent:

 

(i) If to Indemnitee, to the address set forth on the signature page of this
Agreement;

 

(ii) If to the Company, to:

Lordstown Motors Corp.

2300 Hallock Young Road

Lordstown, OH 44481

Attention: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

Section 22. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Company of Indemnitee, then the indemnification
provided under this Agreement shall in all instances be enforceable to the
fullest extent permitted under such law, notwithstanding any provision of this
Agreement to the contrary.

 



-6-

 

 

Section 23. Venue. Any Proceeding relating to or arising from this Agreement,
including without limitation, any Proceeding regarding indemnification or
reimbursement or payment of Expenses arising out of this Agreement, shall only
be brought and heard in the Chancery Court in and for the State of Delaware (the
“Delaware Court”), and may not be brought in any other judicial forum. The
Company hereby irrevocably and unconditionally (a) agrees that any action or
proceeding arising out of or in connection with this Agreement may brought in
the Delaware Court, (b) consents to submit to the non-exclusive jurisdiction of
the Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (c) consents to service of process at the
Company’s address set forth in Section 21 of this Agreement with the same legal
force and validity as if served upon the Company personally within the State of
Delaware, (d) waives any objection to the laying of venue of any such action or
proceeding in the Delaware Court and (e) waives, and agrees not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

  LORDSTOWN MOTORS CORP.         By:     Name:       Title:                  

 

AGREED TO AND ACCEPTED BY:             Name: [Insert Name of Indemnitee]  
Address:   [Insert Address of Indemnitee]  

 



-7-

 